Citation Nr: 0935883	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  04-38 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently assigned a 50 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board remanded the case for further development in 
October 2007, to include affording the Veteran a VA 
examination.  That development was completed, and the case 
has since been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

Regrettably, despite the lengthy procedural history of this 
issue, the claim must once again be remanded.

Prior to the Board's remand in October 2007, the Veteran had 
indicated he was receiving Social Security Administration 
(SSA) disability benefits for an unrelated medical issue, 
namely his back.  Since that time, however, the Veteran has 
indicated that his SSA disability benefits are both for his 
back disability and his psychiatric disability, which impede 
his ability to work.  Specifically, on a VA Form 21-4142 
dated in December 2007, the Veteran indicated that SSA 
referred him for an evaluation at a private psychologist's 
office in 2002 or 2003.  The RO has obtained treatment 
records from that private psychologist.  Indeed, the 
available records do indicate that the Veteran's current 
unemployment is due to both physical impairment and 
impairment attributable to PTSD, to include the inability to 
cope with stress and authority figures.  However, it does not 
appear that an attempt was made to obtain a copy of the SSA 
decision to grant disability benefits and the records upon 
which that decision was based.  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that, where VA has notice that a veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based. See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), emphasizes the need for VA to obtain 
records from other Government agencies. See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002).  Under the circumstances 
presented here, the RO should request a copy of SSA decision 
to grant benefits and the records upon which that decision 
was based.

As this case is already being remanded, the RO should also 
take the opportunity to obtain recent VA outpatient treatment 
records dated from April 2008 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file the Social Security 
Administration (SSA) decision to grant 
disability benefits and the medical 
records upon which that decision was 
based.  If the search for such records has 
negative results, the claims file must be 
properly documented as to the 
unavailability of these records.

2.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have 
provided treatment for his service-
connected PTSD.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for VA medical records dated from April 
2008 to the present.

3.  After completing the above action, the 
RO should conduct any other development as 
may be indicated by a response received as 
a consequence of the action taken in the 
preceding paragraph.  Further development 
may include ensuring that the duty to 
notify has been satisfied and/or affording 
the Veteran a VA examination.  

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

